Citation Nr: 0033298	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  96-44 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
low back strain with degenerative disc disease currently 
evaluated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from September 1984 to 
February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied a disability evaluation in 
excess of 10 percent for chronic back strain.  The veteran 
appealed.  

In September 1997, the veteran and his wife testified at a 
personal hearing held at the RO before the undersigned Acting 
Veterans Law Judge.  Although the veteran does not have a 
representative, a representative of the VA Veterans Services 
Division assisted him in presenting his testimony at this 
hearing.  Following the hearing, no further evidence or 
argument has been presented and the Board will proceed with 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran's chronic low back strain with degenerative 
disc disease is manifested by subjective complaints of 
chronic pain and objective findings of no more than slight 
limitation of motion, normal gait and posture, and no more 
than mild intervertebral disc syndrome with no radiculopathy, 
and MRI (magnetic resonance imaging) confirmation of 
degenerative disc changes and disc protrusions.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic low back strain with degenerative disc disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 
4.71a Diagnostic Code 5295-5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

While on active duty service, the veteran's service medical 
records show that he sustained trauma to his back on a couple 
of occasions.  On Post-service VA examination, he was 
diagnosed with lumbar strain with minimal degenerative 
arthritis indicated.  In December 1989, the RO granted 
service connection for low back strain, effective from the 
time of his separation from active military service in 
February 1988 and a noncompensable disability evaluation was 
assigned.  In October 1994, the disability was assigned a 10 
percent evaluation, which has since remained in effect.  

In August 1995, the veteran was seen in a non-VA medical 
facility where he was treated for complaints of low back 
pain.  The diagnosis given was musculoskeletal back pain.  

On VA examination in June 1996, the veteran complained of low 
back pain.  The examiner noted that the veteran was able to 
undress and dress with ease and speed.  No fixed deformity 
was seen and the veteran's gait was normal.  On examination, 
no point tenderness of the spine was found.  There was no 
muscle atrophy and the lumbar spine had full range of motion.  
The diagnosis given was muscle pain.  

The veteran and his wife testified at a personal hearing, 
which was held at the RO before the undersigned Acting 
Veterans Law Judge in September 1997.  Essentially, the 
veteran related that he experienced chronic soreness with 
aching, muscle spasms and a tingling sensation in his right 
leg and hand.  He maintained that he had trouble lifting and 
bending, to the point that his back disability interfered 
with his employment as a milk deliverer, in that he had lost 
days from work because of his back pain.  

The veteran's treating chiropractor submitted a medical 
statement in September 1997 in which he related the veteran 
had been seen for lower back and leg pain, and mid-back pain.  
X-rays taken in August 1997 revealed mild disc degeneration 
at L5-S1 with rotational malposition at L5 and L4.  The 
chiropractor noted he suggested to the veteran that he return 
for care, but he had only come in twice since his original 
visit.  On the veteran's September 1997 outpatient treatment 
report, the chiropractor noted that he had told the veteran 
to call when he wanted to try to help himself because it 
appeared he was more interested in an Army disability than 
any treatment.  

The veteran's VA outpatient treatment reports for April 1992 
to April 1998 show that he was seen for complaints of chronic 
low back pain with radiculitis.  X-rays taken in June 1996 
revealed possible minimal L4-L5 disc space narrowing and mild 
thoracolumbar degenerative changes.  During an April 1998 
examination, he had full range of motion of the lumbosacral 
spine.  

On VA examination in August 1999, the veteran complained of 
chronic low back pain which had required bed rest for up to 
ten days at a time, and resulted in an inability to mow the 
lawn.  On physical examination, he walked with a normal gait 
and posture; could undress and dress without any display of 
discomfort; squat normally; and stand on his heels and toes.  
There were no spasms of the lumbovertebral musculature or 
malalignment of the axilial skeleton.  Forward bending of the 
lumbar vertebrae was to 80 degrees; extension to 30 degrees; 
lateral flexion to 50 degrees on the left and to 45 degrees 
on the right; and rotation was to 35 degrees.  There was no 
atrophy of the lower extremities.  Neurological examination 
results essentially were within normal limits; however, deep 
tendon reflexes of the left knee were not elicited.  The 
examining physician after review of the MRI results, 
indicated that this finding was not related to the veteran's 
back disability.  Rather, the physician found that there was 
no radiculopathy, including any sciatica, associated with the 
veteran's back condition.  There was no indication of 
sacrolumbar or any lumbar laxity.  The results of a MRI 
revealed degenerative disc changes at the L4-5 and L5-S1 
levels with a bulging disc at L4-5 with a small central disc 
protrusion.  There also appeared to be a very small right 
lateral L5-L1 disc protrusion.  

In July 2000, the above-mentioned examining physician amended 
his August 1999 VA examination report to note that he had 
again reviewed the veteran's claims file.  In his opinion, 
the veteran's current back condition was causally related to 
the injuries the veteran sustained while he was on active 
military service and are part of a progressive process 
culminating in degenerative disc disease and right lateral 
disc protrusion at L4-L5.  

Analysis

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Finally, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  

In the veteran's case, his low back strain was initially 
evaluated under Diagnostic Code 5295 of the VA's Schedule for 
Rating disabilities, which pertains to lumbosacral strain.  
See 38 C.F.R. § 4.71a.  Under that code, a 10 percent 
evaluation is warranted if there are characteristic pain on 
motion.  A 20 percent evaluation is warranted if there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation requires severe lumbosacral strain manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  

The evidence shows that the veteran has consistently 
complained of chronic low back pain and muscle spasm; 
however, medical evidence consistently revealed that he does 
not have muscle spasm or loss of lateral spine motion.  In 
fact, he is able to undress and dress without any apparent 
displays of discomfort.  On observation, examining physicians 
have noted that the veteran has a normal gait and posture.  
In the absence of medical evidence of greater disability, 
such as loss of lateral spine motion, listing of the whole 
spine to the opposite side, positive Goldthwait's sign, or 
marked limitation of forward bending, a 10 percent evaluation 
under Diagnostic Code 5295 is entirely appropriate.  See 
38 C.F.R. § 4.71a.  

The Board notes that on recent medical evaluations 
degenerative disc disease in the lumbar spine also has been 
diagnosed and that a recent VA physician has offered that the 
currently diagnosed degenerative disc changes at the L4-5 and 
L-5-S1 levels, with a bulging disc at L4-5, with a small 
central disc protrusion and a very small right lateral L5-S1 
disc protrusion, are all casually related to the injuries the 
veteran sustained while on active duty and are currently part 
and parcel of the his service-connected low back disability.  
As such, his disability can be rated under Diagnostic Code 
5293 for intervertebral disc syndrome, which provides for a 
10 percent evaluation for mild intervertebral disc syndrome.  
A 20 percent evaluation requires moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation 
requires severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  For a 60 percent 
evaluation, the medical evidence must show pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  Id.  

Applying the above criteria to the facts of this case, the 
Board notes that the veteran's intervertebral disc syndrome 
exhibits no more than mild symptomatology.  Neurological 
findings consistently were found to be within normal limits.  
On recent examination, the VA examining physician 
specifically noted that there was no radiculopathy, including 
any sciatica, associated with the veteran's service-connected 
back disability.  Consequently, under Diagnostic Code 5293, 
in the absence of medical evidence of additional functional 
impairment attributable to the back disability such as 
moderate or severe recurring attacks, sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, a 10 percent evaluation for his 
currently diagnosed back disability is appropriate.  Id.  

As both lumbosacral strain and intervertebral disc syndrome 
involve loss of range of motion, in the latter case because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
back, to include that resulting from pain (see VAOPGCPREC 36-
97 and Johnson v. Brown, 9 Vet. App. 7, 11 (1996) the 
veteran's disability may be rated, alternatively, on the 
basis of limitation of motion.  Likewise, since there are 
degenerative changes in the veteran's back, established by X-
ray findings and also by a recent MRI, his back disability 
can be rated under Diagnostic code 5003 pertaining to 
degenerative arthritis, on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Under Diagnostic Code 5292, pertaining 
to limitation of motion of the lumbar spine, slight 
limitation warrants a 10 percent evaluation.  Moderate 
limitation of the lumbar spine warrants a 20 percent 
evaluation and a 40 percent evaluation is warranted if there 
is severe limitation of motion of the spine.  Id.  

Recent medical examination shows no more than slight 
limitation of the veteran's back.  Forward flexion to 80 
degrees and extension to 30 degrees is commensurate with 
slight limitation of motion.  Lateral flexion to 50 degrees 
on the left and to 45 degrees on the right, with rotation to 
35 degrees, are degrees of motion entirely within normal 
limits.  At no time during any range of motion studies did 
the veteran exhibit pain on motion.  As such, no more than a 
10 percent evaluation in warranted under Diagnostic Code 
5292, absent medical evidence of more severe limitations of 
motion to support the presence of moderate or severe 
limitation of motion.  Id.  In addition, the Board points out 
that functional loss due to pain has been considered in 
arriving at the appropriate evaluation pursuant to Diagnostic 
Code 5295-5293.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 204-07.  

Overall, the clinical findings have not suggested a change in 
disability sufficient to support a rating in excess of 10 
percent under any appropriate diagnostic code.  Further, the 
Board finds that there is no basis for assignment of an 
evaluation in excess of 10 percent pursuant to any other 
potentially applicable diagnostic code.  In the absence of 
medical evidence of fractured vertebra or ankylosis of the 
lumbar spine, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5285, 5286, or 5289.  Id.  
As such, in the absence of objective evidence of more 
significant impairment, there is no basis for assignment of a 
disability evaluation in excess of 10 percent for the 
veteran's service-connected back disability.  

Finally, the Board determines that there is no indication 
that the schedular criteria are inadequate to evaluate the 
veteran's service-connected back disability so as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
medical evidence that the disability has caused marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), necessitated frequent periods of 
hospitalization, or that the disability otherwise has 
rendered impracticable the application of the regular 
schedular standards.  Although the veteran has asserted that 
his back disability has interfered with employment, even to 
the point that he can no longer perform his job, he has not 
submitted evidence showing such interference or, if no longer 
working, the reasons for his discontinuance of his 
employment.  Rather, the medical evidence is reflective of no 
more than mild manifestations and slight limitation of 
motion.  In the absence of evidence of such aforementioned 
factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board must conclude that 
the criteria for an evaluation in excess of 10 percent for 
the veteran's back disability have not been met and that the 
claim must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).



ORDER

A disability evaluation in excess of 10 percent for chronic 
low back strain with 
degenerative disc disease is denied.  



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

